DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
	Applicant’s arguments with respect to prior art rejections of claims 1 and 13 (and all dependents thereof), filed 01/14/2022, have been fully considered and are persuasive in light of the amendments to the claims. The rejections are withdrawn.
	Previous rejection of claim 1 (and dependents) under 35 U.S.C. §112(b) are withdrawn in light of the amendments to the claims.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Thomas Keating on 03/11/2022.
The application has been amended as follows: 
	Please cancel claims 5 and 16.
	Allowable Subject Matter
Claims 1-4, 6-15, and 16-27 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record, alone or in combination, fails to teach acquiring DCS measurements having a temporal resolution of at least 25 Hz as required by independent claims 1 and 13. With respect to the Chinese Office Actions filed with an IDS on 02/02/2022, it is noted that Lee et. al  (WO 2015/0225832) is cited as rendering the temporal resolution of at least 25 Hz to be obvious. Examiner disagrees with this position because it is noted that while this reference indicates that “both DCS and DSCA can be used to measure relative and/or absolute blood flow,” the only disclosure of data acquisition at the claimed rate is directed to DSCA. DCSA is similar but distinct from DCS and Lee provides no disclosure of DCS having the capability of such temporal .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN A PEHLKE whose telephone number is (571)270-3484. The examiner can normally be reached 10:00am - 6:00pm (Central Time), Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAROLYN A PEHLKE/Primary Examiner, Art Unit 3793